Citation Nr: 1524768	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include glaucoma and residuals of an eye injury.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic cough.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an eye disorder, sleep apnea, and a respiratory disorder.  See Veteran's April 2009 VA Form 21-526 and April 2013 VA Form 9.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn.
I.  VA Examinations

A.  Eye Disorder 

The Veteran asserts that he has a current eye disorder that was caused by trauma to his left eye during service.  In this regard, at his March 2015 Board hearing, the Veteran testified that he was poked in the left eye during service while playing basketball, and that because of this injury, his subsequent glaucoma and diabetic retinopathy have led to far worse vision in his injured left eye than in his uninjured right eye.  See Board Hearing Transcript (Tr.) at 3.  The Veteran has also submitted medical information, including articles titled Traumatic Glaucoma, Proliferative Vitreoretinopathy as a Late Complication of Blunt Ocular Trauma, and Late Complications of Ocular Injury, which indicate that glaucoma and other ocular degeneration disorders can be a late complication of trauma to the eye.  

The Board finds that another VA medical examination and opinion assessing whether the Veteran's bilateral eye disorder was either incurred during or caused by his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA eye examination in November 2009, and that at that time, the examiner diagnosed the Veteran with proliferative diabetic retinopathy and panretinal photocoagulation, bilateral pseudophakia, and left eye glaucoma with a tube shunt.  The examiner also provided the opinion that the Veteran's glaucoma was related to his diabetic condition and was not related to a fingernail scratch of the cornea in any way.  In doing so, the examiner noted that the Veteran had undergone multiple laser therapies due to diabetic retinopathy, and had undergone a glaucoma surgical procedure on his left eye.  He also noted that the Veteran had a fingernail scratch on his left cornea in 1962, but had no residuals from the injury.  

Significantly, however, the Board finds that because the November 2009 VA examination failed to adequately address the Veteran's in-service injury, which included diagnoses of subscleral and retrobulbous hemorrhage, traumatic iridoplegia, and traumatic iritis, and not merely a "fingernail scratch on his left cornea," a more comprehensive addendum opinion is necessary prior to adjudication of this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).  The Board also requires discussion addressing the Veteran's contentions that his left eye is significantly worse than his right eye due to his in-service eye trauma.

B.  Sleep Apnea and Respiratory Disorder 

The Veteran also contends that he is entitled to service connection for sleep apnea and a respiratory disorder, to include bronchitis and chronic cough.  In this regard, the Veteran testified at his March 2015 Board hearing that he has had a respiratory disorder since the time of service to the present, including a chronic cough.  See Board Hearing Tr. at 24-25.  Additionally, the Veteran testified that his roommate in service at Fort Billing in 1960 told him that he was kept awake at night by his snoring.  Further, the Veteran's spouse has reported that she has known her husband to snore and stop breathing for much of their 56-year marriage.  See Veteran's wife's February 2015 statement.  

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014). 

The Board finds that a VA examination assessing whether the Veteran has sleep apnea and/or a respiratory disorder that was incurred during or caused by his military service is warranted in this case.  In making this determination, the Board notes that the evidence reflects that, since service, the Veteran has been diagnosed with severe obstructive and mixed apnea/hypoapnea syndrome.  See October 2000 Diagnostic Sleep Study Results; January 2005 VA neurology polysomnography report.  Additionally, the record reflects that the Veteran continues to receive VA treatment for sleep apnea, including continuous positive airway pressure (CPAP) therapy.  See April 2009 VA treatment record.  The record also reflects that, during VA treatment, the Veteran has consistently been noted to have a medical history of, and receive treatment for, allergic rhinitis and a cough (diagnosed as variant asthma).  See, e.g., VA treatment records dated April 2005, August 2005, November 2005, August 2006, December 2007, March 2008, May 2009, and April 2011.  As such, because there is competent evidence showing that the Veteran is currently diagnosed with sleep apnea and continues to receive treatment for his respiratory symptoms, the Board finds that the first McLendon element has been satisfied. 

Turning to the second McClendon element, the Board acknowledges that, aside from a service treatment record showing that the Veteran required cough medicine in April 1962, the Veteran's service treatment records are devoid of evidence of treatment for a chronic respiratory or sleep disorder in service.  Rather, the Veteran's service treatment records reveal that he had whooping cough prior to active service.  Specifically, a May 1959 examination performed prior to service noted that the Veteran had mumps and whooping cough during childhood, with no known complications or sequelae.  Additionally, on the Report of Medical History provided by the Veteran in February 1960, he noted a history of having whooping cough.  The physician's summary noted a history of parotitis and pertussis as a child with no sequelae.  

Nevertheless, the Board accepts the Veteran's lay statements regarding his in-service symptoms (i.e., chronic coughing) and his roommate's reports that he snored loudly in his sleep as evidence that he may have had sleep apnea and/or a respiratory disorder manifested by chronic coughing during active duty service.   In this regard, the Board notes that the Veteran is competent to report having a cough during service and to report that his roommate informed him of his snoring during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge).  Accordingly, the Board finds that the second McLendon element has also been satisfied.

Further, turning to the third McLendon element, the Veteran has reported his in-service respiratory symptomatology began during service and has continued since.  See Board Hearing Tr. at 21, 25, and 28.  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's current sleep apnea and respiratory disorder may be associated with his military service, thereby satisfying the third McLendon element.  

Significantly, however, because there is insufficient medical evidence of record addressing whether these conditions were incurred during or caused by his military service, a VA examination and medical opinion addressing the etiology of these disabilities is necessary for the Board to make a decision in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

II.  Treatment Records

The record indicates that there may be relevant, outstanding treatment records. Specifically, at his March 2015 Board hearing, the Veteran reported that he has continued to receive treatment for bronchitis from Dr. R.A.M., including treatment through 2012.  See Board Hearing Tr. at 31.  Significantly, however, the most recent records on file from Dr. R.A.M. are dated in June 2009.  Additionally, at his March 2015 Board hearing, the Veteran indicated that he continues to receive VA treatment for his sleep apnea and respiratory symptoms through the VA North Texas Health Care System in Dallas, Texas.  Significantly, however, the most recent records on file from this facility are dated in April 2011.  Accordingly, on remand, any outstanding treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).


III.  Issue Clarification 

The AOJ should contact the Veteran and clarify whether he wishes to withdraw the issue of entitlement to service connection for a right eye disability at this time.  In making this determination, the Board notes that the Veteran's original April 2009 claim requested entitlement to service connection for "bilateral eye injury."  Significantly, however, at his March 2015 Board hearing, the Veteran stated that he was only seeking entitlement to service connection for the left eye.  See Board Hearing Tr. at 9.  Insofar as the January 2010 rating decision and October 2012 Statement of the Case adjudicated the issue of a "bilateral" eye disorder, and the Veteran did not specify in his April 2013 substantive appeal that he was only appealing the issue as related to the left eye, the Board finds that, currently, a bilateral eye disorder remains on appeal; however, this matter should be clarified on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he clarify whether he is still seeking entitlement to service connection for a right eye disorder.  If the Veteran wishes to withdraw his appeal of the issue of entitlement to a right eye disorder, he should be advised that he must do so in writing, in accordance with 38 C.F.R. § 20.204 (2014).

2.  Send the Veteran and his representative a letter requesting that he provide new VA Forms 21-4142 with sufficient information and signed and dated authorization in order to enable VA to obtain all relevant private treatment records, including private treatment received for chronic rhinitis/bronchitis, to specifically include any outstanding records from Dr. R.A.M. dated since June 2009.  Once the Veteran provides completed release forms authorizing VA to obtain these treatment records, all reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Make arrangements to obtain the Veteran's complete VA treatment records from the VA North Texas Health Care System in Dallas, Texas, for an eye disorder, sleep apnea, and a respiratory disorder, dated since April 2011.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the development requested in items (1) to (3) is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current respiratory disorder.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a)  What are the Veteran's current diagnoses pertaining to the respiratory system?  Does the Veteran have chronic bronchitis, rhinitis, or other disorder characterized by a chronic cough?

(b)  For all diagnosed respiratory disorders, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's assertions that he has continued to experience respiratory symptoms (i.e., chronic cough and congestion) since service.  

(c)  Regarding whooping cough, which was noted on the Veteran's May 1959 entrance examination as a childhood illness, is it at least as likely as not (50 percent or greater probability) that this condition permanently increased in severity during such service?  If the answer to the foregoing question is "Yes," was the increase in severity clearly and unmistakably (obviously or manifestly) due to the natural progress of the disease?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested in items (1) to (3) is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sleep apnea.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of (1) the Veteran's assertions that he has continued to experience sleep apnea (i.e., snoring and stopping breathing in his sleep) since service, (2) the Veteran's statements that his roommate in service reported that he snored loudly, and (3) the Veteran's wife's statements that she has known him to snore and to stop breathing at night throughout their 56-year marriage.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After the development requested in items (1) to (3) is completed, obtain an addendum opinion from the examiner who performed the November 2009 VA eye examination.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  

The examiner is then asked to address the following:

(a)  Please state all eye disorders for which the Veteran has a current diagnosis.

(b)  For each diagnosed eye disorder found to be present, is it at least as likely as not (i.e., a 50 percent or greater probability) that the eye disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  

In providing this opinion, the examiner should specifically acknowledge and discuss the significance, if any, of the Veteran's (1) in-service April 1962 eye injury while playing basketball; (2) April 1962 diagnoses of subscleral and retrobulbous hemorrhage, particularly at the middle superior aspect of the globe; (3) August 1962 diagnosis of traumatic iridoplegia, traumatic iritis, and retrobulbous hemorrhage; (4) August 1962 X-ray of the left orbit showed no significant abnormalities; and (5) September 1962 finding of no residuals from his eye injury.  In doing so, the examiner should address whether the Veteran's in-service eye injury and in-service eye diagnoses could cause any long-term effects in the Veteran's vision, including whether it would make him more susceptible to develop glaucoma later in life.  In this regard, the examiner's attention is directed to the various medical articles submitted by the Veteran, including articles titled Traumatic Glaucoma, Proliferative Vitreoretinopathy as a Late Complication of Blunt Ocular Trauma, and Late Complications of Ocular Injury, which indicate that glaucoma and other ocular degeneration disorders can be a late complication of trauma to the eye.  

In providing his/her opinions, the examiner should also acknowledge and discuss the significance, if any, of the Veteran's assertion that his left eye vision is currently much worse than his right eye due to his left eye in-service injury.

If the examiner who performed the November 2009 eye examination is no longer available, please forward the claims file to a similarly situated ophthalmologist and ask him/her to address the questions above.  If he/she determines that an additional VA eye examination is necessary prior to answering the questions, schedule the Veteran for a VA eye examination.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

